                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Marvin Jerome Johnson                                              Docket No. 2:18-CR-24-1FL

                               Petition for Action on Supervised Release

    COMES NOW Lakesha H. Wright, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Marvin Jerome Johnson, who, upon an earlier plea
of guilty to Distribution of a Quantity of Cocaine and a Quantity of Heroin, in violation of 21 U.S.C. §§
841(a)(1) and 841(b)(1)(C), was sentenced by the Honorable Louise W. Flanagan, U.S. District Judge, on
May 21, 2019, to the custody of the Bureau of Prisons for a term of 12 months. It was further ordered that
upon release from imprisonment, the defendant be placed on supervised release for a period of 3 years.

   Marvin Jerome Johnson was released from custody on June 6, 2019, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

    Per the Judgment and Commitment Order, Johnson was ordered to pay a $100 special assessment and
$1,000 fine. The court also ordered that the special assessment and fine be paid immediately. As previously
noted, the defendant was sentenced to 12 months imprisonment and was released less than one month
following the imposition of his sentence. As such, Johnson was unable to earn any money during his term
of imprisonment or make any payments through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program. Additionally, as noted in the Presentence Report, the defendant’s Supplemental
Security Income (SSI) was terminated in September 2017 following his arrest for the instant offense.

     Since his release from imprisonment on June 6, 2019, Johnson has reapplied for reinstatement of his
SSI and has begun receiving monetary payments of $693.90 in August 2019. Although the defendant has
a source of income, he is unable to pay the monetary obligation in full as ordered by the court. As such, it
is respectfully requested that Johnson be allowed to pay the monetary obligation at the rate of $50 per month
beginning on August 2, 2019. The defendant signed an agreement to pay said amount and has complied
with the agreement thus far by making a payment of $50 for the month of August. The outstanding balance
is $1,050.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall pay to the Clerk of Court at least $50 per month beginning on August 2, 2019,
      and continuing each month until paid in full.
Marvin Jerome Johnson
Docket No. 2:18-CR-24-1FL
Petition For Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Dwayne K. Benfield                            /s/ Lakesha H. Wright
Dwayne K. Benfield                                Lakesha H. Wright
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  306 East Main Street, Room 306
                                                  Elizabeth City, NC 27909-7909
                                                  Phone: 252-335-5508
                                                  Executed On: August 19, 2019

                                     ORDER OF THE COURT

                                 19th
Considered and ordered this _________                 August
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
